Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a lift-pull pen that includes the specifically claimed combination of elements of a pen point tube, an outer tube, a refill, a return spring, with the pen point tube and the outer tube nested to form an outer pen shell; with the pen point tube provided with a buckle extension body, a fixed extension column, a buckle projection and a return slope; the front end of the buckle projection is also provided with an entrance auxiliary slope; the return slope has certain slope gradient; a matching groove is also arranged between the return slope and the buckle projection; the fixed extension column includes a contact supporting area and a sliding matching area; with the front end of the outer tube extends to be provided with inner buckle extension columns and outer fixed columns; the front end of the inner buckle extension column is provided with an inner buckle lug boss; the inner buckle lug boss can enter and exit the matching groove; the inner side of the outer fixed column is also provided with a fixed chute; the fixed extension column is slidably sleeved in the fixed chute; and the inner side of the front end of the outer fixed column is also provided with an anti-falling inner projection as claimed which function as called for in on lines 24-37 of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim teaches a pen cited on the Chinese Office Action dated 05/26/2020. Yu’540, ‘705, and ‘514 teach other prior art pens from the same inventor. Davies teaches another related pen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754